     Case 2:20-cv-01962-GMN-DJA Document 3 Filed 12/04/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    DONALD TAYLOR,                                    Case No. 2:20-cv-01962-GMN-DJA
12                       Petitioner,                    ORDER
13           v.
14    DIRECTOR, NEVADA DEPARTMENT
      OF CORRECTIONS, et al.,
15
                         Respondents.
16

17

18          Petitioner Donald Taylor has submitted a petition for a writ of habeas corpus pursuant to

19   28 U.S.C. § 2254. ECF No. 1. On pages 1 and 136, he requests appointment of counsel. The

20   court agrees with Taylor that he presents issues with complexity that would benefit from the

21   appointment of counsel. However, the court does not know if Taylor is financially eligible for the

22   appointment of counsel, because he paid the $5.00 filing fee at the commencement of this action

23   and did not submit an application to proceed in forma pauperis. See 18 U.S.C. § 3006A(a)(2)(B).

24   Taylor will need to demonstrate financial eligibility by filing an application to proceed in forma

25   pauperis before the court can appoint him counsel.

26          IT THEREFORE IS ORDERED that the clerk of the court send petitioner an application

27   to proceed in forma pauperis form for incarcerated litigants.

28
                                                       1
     Case 2:20-cv-01962-GMN-DJA Document 3 Filed 12/04/20 Page 2 of 2



 1          IT FURTHER IS ORDERED that that petitioner will have 45 days from the date of entry
 2   of this order to file an application to proceed in forma pauperis, accompanied by a statement of
 3   his inmate account and a financial certificate signed by the appropriate prison official.
 4          DATED: December 4, 2020
 5                                                                 ______________________________
                                                                   GLORIA M. NAVARRO
 6                                                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
